


Exhibit 10.16
[TUMI LETTERHEAD]


December 2, 2013




Peter L. Gray


Dear Peter:


It is with great pleasure that I extend our offer of employment to you as
Executive Vice President and General Counsel of Tumi Holdings, Inc. (“Tumi” or
the “Company”). We are confident that you will be a great fit with Tumi, and
that this position will provide you with an excellent opportunity for personal
and professional growth.


1.
Responsibilities



As Executive Vice President and General Counsel, reporting to me, you (the
“Executive”) will be responsible to carry out the following duties, among others
assigned to you by the Company and its Board of Directors:
•
Function as the senior legal advisor to the Board of Directors, CEO, CFO, and
other management executives of the Company; work with the CEO, CFO and the Board
to protect the Company’s reputation as it moves forward with its plans for
growth.

•
Provide a key leadership role for the Company as a member of the senior
management team; counsel on the legal ramifications of significant Company
strategic alternatives; specifically, partner with business leaders to identify
legal risks and develop appropriate practices to mitigate risk.

•
Act as principal legal and governance support for the Board of Directors, The
Chairman of the Board, and the Committee Chairs, acting as Secretary and helping
to facilitate smooth and effective operation of Board processes, compliance with
relevant obligations and appropriate changes in governance policies and
practices.

•
Oversee the Company’s legal compliance programs on a global basis and help to
assure the Company’s conformity to applicable legal and regulatory requirements.

•
Advise on major corporate transactions, including all mergers and acquisitions,
divestitures, joint ventures, major contracts and other strategic business
initiatives.

•
Advise on the litigation risks of possible business decisions; manage and
oversee any litigation.

•
Ensure prosecution and protection of the Company’s intellectual property
worldwide and specifically the patents and trademarks associated with its
products and brands.

•
Select and manage outside counsel.



2.
Compensation



You will receive $15,000 bi-weekly, which is equivalent to $390,000 per year. We
will formally review your performance on an annual basis in order to evaluate
progress toward your individual and our overall Company goals. Based on your
review, salary adjustments will be considered. Any salary increases will be
prorated for your period of service.


In addition, if the company achieves its key performance goals, you will have
the opportunity to earn an annual bonus of up to 40% of your base salary based
on Company and individual performance. A maximum bonus payout reflects
outstanding performance by the Company and exceptional achievement of individual
goals. Any payout will be pro-rated for your period of service. You must be
employed with Tumi on the date of the bonus payout to be eligible to receive any
portion of your bonus for the previous year. Typically, bonus payouts are made
in March. Your bonus eligibility will not apply to calendar year 2013
performance but will be effective based on 2014 Company and individual
performance.


You will also receive an automobile allowance of $1,000 per month.


3. Paid Time Off


You will be eligible to accrue 22 days of paid time off on a pro-rated basis
over the course of each calendar year at the rate of 1.833 days per month
beginning in 2014. For the remainder of 2013, you will be eligible to accrue 2
days. The Employee Handbook outlines the PTO policy in its entirety. In
addition, Tumi offers 11 paid holidays per year.
 
4. Other Benefits






--------------------------------------------------------------------------------




You may elect to be enrolled in our medical, dental, and life insurance
programs. We offer long term disability insurance at no cost to you. You may
purchase supplemental life insurance and participate in our discount vision
program. We also offer a Flexible Benefit Account for health and dependent care.
In addition, you will be eligible for Tumi’s executive level LTD and STD
supplemental benefits and term life insurance at no cost to you. Should you have
any questions regarding coverage, please feel free to contact Tracy Mazza at our
New Jersey office. Your coverage will commence the first of the month following
your first thirty days of service.


5. Profit Sharing/401(k) Plan


You will be eligible to participate in the Tumi Profit Sharing/401(k) Plan after
completion of 6 months of service. You can contribute up to 60% of your salary
subject to maximums established by the government. Contribution deferral amounts
are pre-tax dollars, thereby reducing your taxable income. Tumi will match 100%
of your elective contributions up to the first 3% of eligible compensation and
50% of your elective contributions on the next 2% of eligible compensation; the
maximum company match is 4%. In addition to this 401(k) program, Tumi also has a
Profit Sharing program under which the Company may make additional discretionary
profit sharing contributions once you are eligible. Historically, profit sharing
contributions have been in the range of 0 - 3% of base salary.


6. Stock options


You will be eligible to receive an equity grant in the form of stock options
granted under the Tumi Holdings, Inc. 2012 Long-Term Incentive Plan (the
“Plan”), which have a grant date value of $500,000, determined using the
accounting criteria used to determine the accounting charge for the option grant
(Black Scholes method) based upon the fair market value of Tumi Holdings, Inc.
stock as quoted on the NYSE which, for this purpose, is the closing price on the
first date of your employment (the “Closing Price”). The strike price for shares
of Tumi Holdings, Inc. stock that you may purchase under such stock options will
be the Closing Price. Your stock options will vest in accordance with, and
otherwise be subject to the terms and conditions of, the Plan and a Stock Option
Agreement between you and Tumi Holdings, Inc.


7. Severance


The Employment Period shall continue until a "Separation", which shall mean the
date of the occurrence of any of the following events: (i) Executive's
resignation, death or disability or (ii) termination of the Employment Period at
any time, with or without Cause, as hereinafter defined.


In the event that the Company terminates Executive's employment without Cause,
the Company shall continue to pay to Executive (consistent with past payroll
practices) Executive's Base Salary for a period of twelve (12) months, plus any
eligible bonus due for period of employment; provided, however, that Executive
has executed and delivered to the Company a General Release, in form and
substance substantially similar to Exhibit A attached hereto. In addition, in
the event that the Company terminates Executive's employment without Cause, the
Company shall pay the premiums for a period of six (6) months for the
Executive's continuing medical/hospitalization insurance provided under the
Company's medical/hospitalization insurance plan pursuant to the federal
legislation known as "COBRA", on the same basis as the Company paid such
premiums prior to the Separation; provided, however, that Executive shall make a
COBRA election in accordance with the said plan, the Company continues to
provide coverage under the plan to the Company's employees generally, and
Executive otherwise continues to be eligible for continuation coverage under the
said plan pursuant to COBRA and the terms of the plan.


In the event Executive ceases to be employed by the Company for any reason other
than a termination by the Company without Cause, Executive shall only be
entitled to receive Executive's Base Salary through the date on which the
Employment Period terminates, and Executive shall not be entitled to any other
salary, compensation or benefits from the Company.


Except as otherwise expressly provided herein, all of Executive's rights to
salary, bonuses, fringe benefits and other compensation hereunder which accrue
or become payable after the termination of the Employment Period shall cease
upon such termination (other than those expressly required under applicable law,
such as COBRA). The Company may offset any amounts Executive owes the Company
against any amounts the Company owes Executive.


For purposes of this Agreement, "Cause" shall mean: (i) the commission of a
felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud with respect to the Company (and/or to
the Company's parent and any subsidiaries and affiliated companies of the
Company) or any of its or their customers or suppliers; (ii) conduct tending to
bring the Company (and/or to the Company's parent and any subsidiaries and
affiliated companies of the Company) into substantial public disgrace or
disrepute; (iii) substantial and repeated failure to perform the duties of the
office held by Executive as reasonably directed by the Board; (iv) gross
negligence or willful misconduct with respect to the




--------------------------------------------------------------------------------




Company (and/or to the Company's parent and any subsidiaries and affiliated
companies of the Company); (v) any material breach of this Agreement by
Executive that is not cured within 10 days after the Company delivers written
notice of such breach to Executive.


8. Indemnification Agreement


On your start date, the Company and you will enter into an Indemnification
Agreement in the standard form used for similarly situated executives.


9. Starting Date


Your start date will be December 4, 2013.


Peter, we believe that you will be a terrific addition to our Tumi Team, and
look forward to you joining us. Please feel free to call me if you have any
questions.


Sincerely,


/s/ Michael J. Mardy
Michael J. Mardy
Executive VP, Chief Financial Officer




Accepted:    /s/ Peter L. Gray                    12/3/13
Peter L. Gray                    Date








































































--------------------------------------------------------------------------------






APPENDIX A


GENERAL RELEASE


I, (employee name), in consideration of and subject to the performance by Tumi
Inc., a New Jersey corporation (together with its affiliates, the “Company”), of
its material obligations under the Separation of Employment Agreement executed
simultaneously herewith (the “Separation Agreement”), do hereby release and
forever discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below.


1.                                                                                                                                
        I understand that any payments or benefits paid or granted to me under
the Separation Agreement represent, in part, consideration for my signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in the Separation Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereinafter or breach this General Release.


2.                                                                                                                                
        Except as provided in the 5th sub-paragraph hereof, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or any other federal or state law which regulates or otherwise
applies to employment, including the New Jersey Conscientious Protection Act, or
under any other local, state, or federal law, regulation or ordinance; or under
any public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).


3.                                                                                                                                        
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by the 3rd paragraph hereof.
4.                                                                                                                    
                                                                                                                                           
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release.  I acknowledge and agree
that my separation from employment with the Company shall not serve as the basis
for any federal or state claim or action (including, without limitation, any
claim under the Age Discrimination in Employment Act of 1967).


5.                                                                                                                                
        In signing this General Release, I acknowledge and intend that it shall
be effective as a bar to each and every one of the Claims hereinabove mentioned
or implied.  I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Company would not have agreed to the
terms of the Separation Agreement.  I further agree that in the event I should
bring a Claim seeking damages against the Company, or in the event I should seek
to recover against the Company in any Claim brought by a governmental agency on
my behalf, this General Release shall serve as a complete defense to such
Claims.  I further agree that I am not aware of any pending charge or complaint
of the type described in the 3rd paragraph hereof as of the execution of this
General Release.


6.                                                                                                                                
        I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


7.                                                                                                                                
        I agree that I will forfeit all amounts payable by the Company pursuant
to the Separation Agreement if I challenge the validity of this General Release.
I also agree that if I violate this General Release by suing the Company or the
other Released




--------------------------------------------------------------------------------




Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Separation Agreement.


8.                                                                                                                                
        I agree that this General Release is confidential and agree not to
disclose any information regarding the terms of this General Release, except to
my immediate family and any tax, legal or other counsel I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone.


9.                                                                                                                    


                                                                                                                       
                    Any non-disclosure provision in this General Release does
not prohibit or restrict me (or my attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the National Association of Securities
Dealers, Inc. (NASD), any other self-regulatory organization or governmental
entity.


10.                                                                                                                              
        I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding.  I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession, all at times and on
schedules that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will (i) reimburse me for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts; and (ii) pay a per diem fee, in such amount as determined by the
mutual agreement of me and the Company, for each day or partial day that I am
providing such services.


11.                                                                                                                              
        Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Separation Agreement.
12.                                                                                                                  
                                                                                                                                   
        Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
                                                                                                                       
                                                                                                                                           
I AGREE THAT:
BY SIGNING THIS GENERAL RELEASE, I RAT:
1.         I HAVE READ IT CAREFULLY;


2.         I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


3.         I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


4.         I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND HAVE DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION; I HAVE CHOSEN NOT
TO DO SO OF MY OWN VOLITION;


5.         I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON (RELEVENT DATE), TO CONSIDER IT;


6.         I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;


7.         I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND






--------------------------------------------------------------------------------




8.         I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


9.         I UNDERSTAND THAT ANY FACT, EVENT OR CIRCUMSTANCE OF WHICH I AM NOT
NOW PRESENTLY AWARE AND WHICH I SUBSEQUENTLY BECOME AWARE OF, WHICH RELATES TO
OR INVOLVES IN ANY MANNER, EITHER DIRECTLY OR INDIRECTLY, ANY ASPECT OF MY
EMPLOYMENT AND CESSATION OF EMPLOYMENT, WILL NOT IN ANY MANNER EFFECT THE
FINALITY AND ENFORCEABILITY OF THIS GENERAL RELEASE BY THE COMPANY.




DATE: ___________ __, ______  


_____________________________
(EMPLOYEE’S NAME)




